Case 2:19-bk-21521-NB      Doc 71 Filed 10/18/19 Entered 10/18/19 13:09:38          Desc
                            Main Document    Page 1 of 5


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LINDSEY L. SMITH (SBN 265401)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
  6   Proposed Attorneys for Chapter 11 Debtor
  7   and Debtor in Possession

  8                          UNITED STATES BANKRUPTCY COURT

  9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                     LOS ANGELES DIVISION
11

12    In re                            )             Case No. 2:19-bk-21521-NB
                                       )
13    TATUNG COMPANY OF AMERICA, INC., )             Chapter 11
                                       )
14
           Debtor and                  )             NOTICE OF:
15         Debtor in Possession.       )             (A) CONTINUED         INTERIM
                                       )                 HEARING    ON    DEBTOR’S
16                                     )                 EMERGENCY MOTION FOR
                                       )                 ENTRY OF AN INTERIM
17                                     )                 ORDER, PENDING A FINAL
                                       )                 HEARING, AUTHORIZING THE
18
                                       )                 DEBTOR    TO   USE   CASH
19                                     )                 COLLATERAL; AND
                                       )             (B) CONTINUED    CHAPTER    11
20                                     )                 STATUS CONFERENCE
                                       )
21                                     )             Continued Hearing/Status Conference:
                                       )             Date:   October 29, 2019
22
                                       )             Time: 1:00 p.m.
23                                     )             Place: Courtroom 1545
                                       )                     255 E. Temple Street
24                                     )                     Los Angeles, California 90012
                                       )
25                                     )
26                                     )
                                       )
27                                     )

28


                                                 1
Case 2:19-bk-21521-NB       Doc 71 Filed 10/18/19 Entered 10/18/19 13:09:38              Desc
                             Main Document    Page 2 of 5


  1          PLEASE TAKE NOTICE that, on September 30, 2019 (the “Petition Date”), Tatung

  2   Company of America, Inc., a California corporation and the debtor and debtor-in-possession in

  3   the above-captioned Chapter 11 bankruptcy case (the “Debtor”), filed a voluntary petition under

  4   Chapter 11 of the Bankruptcy Code, thereby commencing the above-captioned Chapter 11

  5   bankruptcy case.

  6          PLEASE TAKE FURTHER NOTICE that, on the Petition Date, the Debtor filed that

  7   certain Debtor’s Emergency Motion For Entry Of An Interim Order, Pending A Final Hearing,

  8   Authorizing The Debtor To Use Cash Collateral [Doc. No. 5] (the “Motion”), pursuant to which

  9   the Debtor sought the entry of an interim order, pending a final hearing, authorizing the Debtor

10    to use cash collateral in accordance with the Debtor’s operating budget for the period through

11    and including December 28, 2019, a copy of which budget was attached as Exhibit “1” to the

12    Omnibus Declaration of Jason Chen filed concurrently with the Motion.
13           PLEASE TAKE FURTHER NOTICE that an emergency hearing on the Motion was
14    held on October 2, 2019 at 2:00 p.m., before the Honorable Neil W. Bason, United States
15    Bankruptcy Judge for the Central District of California, Los Angeles Division, in Courtroom
16    “1545” located at 255 E. Temple Street, Los Angeles, California 90012 (the “First Hearing”).
17    At the First Hearing, the Court set a continued interim hearing on the Motion on October 15,
18    2019 at 2:00 p.m. (the “Second Interim Hearing”), and granted the Motion pursuant to the terms
19    and conditions of the Court’s written tentative ruling on an interim basis to and through the

20    conclusion of the Second Interim Hearing.

21           PLEASE TAKE FURTHER NOTICE that at the Second Interim Hearing held on

22    October 15, 2019 at 2:00 p.m., the Court set a further interim hearing on the Motion on October

23    29, 2019 at 1:00 p.m. (the “Third Interim Hearing”), and granted the Motion pursuant to the

24    terms and conditions of the Court’s written tentative ruling on an interim basis to and through

25    the conclusion of the Third Interim Hearing.

26           PLEASE TAKE FURTHER NOTICE that any proposed revised form of budget must

27    be filed by the Debtor on or before October 22, 2019.

28


                                                     2
Case 2:19-bk-21521-NB       Doc 71 Filed 10/18/19 Entered 10/18/19 13:09:38            Desc
                             Main Document    Page 3 of 5


  1             PLEASE TAKE FURTHER NOTICE that any opposition to the entry of a further

  2   order granting the relief requested in the Motion (subject to any revised budget which may be

  3   proposed by the Debtor), and any reply to any such opposition, may be made orally at the time

  4   of the Third Interim Hearing.

  5             PLEASE TAKE FURTHER NOTICE that copies of the Motion and all supporting

  6   documents will be promptly provided upon written request to proposed counsel for the Debtor,

  7   whose contact information is set forth in the upper-left hand corner of the first page of this

  8   Notice.

  9             PLEASE TAKE FURTHER NOTICE that the Chapter 11 status conference in the

10    Debtor’s bankruptcy case has been continued to October 29, 2019 at 1:00 p.m.

11    Dated: October 18, 2019                    TATUNG COMPANY OF AMERICA, INC.
12

13

14                                               By:
                                                         RON BENDER
15                                                       JULIET Y. OH
16                                                       LINDSEY L. SMITH
                                                         LEVENE, NEALE, BENDER, YOO
17                                                          & BRILL L.L.P.
                                                         Proposed Attorneys for Debtor and
18                                                       Debtor-in-Possession
19

20

21

22

23

24

25

26

27

28


                                                    3
Case 2:19-bk-21521-NB          Doc 71 Filed 10/18/19 Entered 10/18/19 13:09:38                     Desc
                                Main Document    Page 4 of 5

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document NOTICE OF: (A) CONTINUED INTERIM HEARING
 4   ON DEBTOR’S EMERGENCY MOTION FOR ENTRY OF AN INTERIM ORDER, PENDING A FINAL
     HEARING, AUTHORIZING THE DEBTOR TO USE CASH COLLATERAL; AND (B) CONTINUED
 5   CHAPTER 11 STATUS CONFERENCE will be served or was served (a) on the judge in chambers in the
     form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On October 18, 2019, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 8   to receive NEF transmission at the email addresses stated below:
 9       •   Ron Bender rb@lnbyb.com
         •   Jeffery D Hermann jhermann@orrick.com
10       •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
         •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
11       •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
         •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
12
13   2. SERVED BY UNITED STATES MAIL: On October 18, 2019, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
14   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
15   completed no later than 24 hours after the document is filed.

16
                                                               Service list served by U.S. Mail attached
17
18   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
19   on October 18, 2019, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
20   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
21
     None.
22
23   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
24
      October 18, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
25    Date                          Type Name                           Signature

26
27
28
        Case 2:19-bk-21521-NB         Doc 71 Filed 10/18/19 Entered 10/18/19 13:09:38             Desc
                                       Main Document    Page 5 of 5
Tatung Company Of America, Inc.          Office of the United States Trustee
File No. 8973                            915 Wilshire Blvd., Suite 1850
OUST, 20 Largest, Secured Creditors      Los Angeles, CA 90017



Richard C. Sanders                       Tina Tsai                              Jesse Mendoza
Hemlock SemiConductor Oper.              Acrox Technologies Co., Ltd            Able Industrial
12334 Geddes Road                        4F., No.89 Minshan St., Neihu Dist.,   2006 South Baker Avenue
Hemlock, MI 48626                        Taipei City 114 TAIWAN                 Ontario, CA 91761


Casey Johnson                            Dawson Kim                             Vicky Wang
Belden Inc.                              Cresyn Co., Ltd.                       E-Century Technical & Ind. Corp.
28884 Network Place                      8-22 Jam Won-Dong, Seecho-Gu,          No. 50, JianSan Rd.
Chicago, IL 60673-1288                   Seoul, Republic of Korea #137-902      Jhonghe City
                                         SOUTH KOREA                            TAIPEI COUNTY ROC

Julie Wu                                 Julie Wu                               Jessica Cheng
Emerson Climate Technologies             Emerson Electric (Thailand) Ltd.       Fabrique, Ltd.
Suzhou Co. Ltd.                          24 Moo 4. Tambol Pluakdaeng            28 School Street
No.69 Suhong West Road,                  Amphur Plaukdaeng, 21140               Branford, CT 06405
215021 CHINA                             THAILAND

Linda Schneider                          Gary Chui -GGEC Hong Kong              Kathy Thabet
Dupont Special Products USA LLC          Limited, Unit# 7-12, 6/F, Sterling     All Nation Security Service Inc.
PO Box 101727                            Centre, 11 Cheung Yue Street,          3701 Wilshire Blvd. # 530
Pasadena, CA 91189-1727                  Cheung Sha Wan                         Los Angeles, CA 90010
                                         Kowloon 0000 HONG KONG

Sarah Li                                 Jim Coffey                             Yoyo Wang
Lite-On Technology Corporation           Paige Electric Company LP              Primax Electronics Ltd.
392, Ruey Kuang Road                     P.O. Box 821336                        669, Ruey Kuang Road, Neihu, 114,
Neihu, Taipei, 144                       Philadelphia, PA 19182-1336            Taipei
TAIWAN R.O.C.                                                                   TAIWAN R.O.C.

Gina Chen                                Arya Li                                Shirley
Shanghai Korrun Bags & Luggage           Shenzhen Ktc Commercial Display        Shenzhen Ktc Tech
Products 5F, No.14 Caohejing High-       Technology Co. Ltd.                    Northern Wuhe Road
tech Park No. 518 Xinzhuan Rd.,          Northern Wuhe Road, Banxuegang         Bangxuegang Industry Area,
Shanghai, 201612 CHINA                   Industry, 518129 CHINA                 Shenzhen, China

Ming Wu                                  Pham Thuy
Suzhou Blue Bridge Electronic Co.        Minco Products, Inc.
Room 322 Building No 1,                  NW 5915
No 5001                                  PO Box 1450
Baodai West Rd, MUDU 1                   Minneapolis, MN 55485-5915

Secured Creditor                         Secured Creditor                       Alleged Secured Creditor
East West Bank                           IBM Credit LLC                         Mega International Commercial Bank
9300 Flair Drive, 6th Floor              One North Castle Drive                 Co., Ltd.
El Monte, CA 91731-0000                  Armonk, NY 10504-0000                  445 S. Figueroa St, Ste 1900
                                                                                Los Angeles, CA 90071
